Order filed December 4, 2015




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00926-CV
                              NO. 14-15-00927-CV
                                ____________

                              In the Matter of T.H.


                    On Appeal from the 315th District Court
                            Harris County, Texas
              Trial Court Cause Nos. 2015-02522J & 2015-02523J


                                     ORDER

      This is an accelerated appeal from an order waiving jurisdiction over a
juvenile defendant. Appellant's brief was due December 3, 2015. No brief has
been filed.

      Appeals in juvenile certification cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel William M. Thursland, to
file appellant’s brief no later than December 15, 2015. If the brief is not filed by
that date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM